                 Case 19-11626-KG             Doc 703       Filed 12/27/19        Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                               :       Chapter 11
                                                     :
PES HOLDINGS, LLC, et al., 1                         :       Case No. 19-11626 (KG)
                                                     :
                 Debtors.                            :       (Jointly Administered)
                                                     :       Related Docket No. 629

               CERTIFICATE OF NO OBJECTION – NO ORDER REQUIRED

         The undersigned counsel hereby certifies that, as of the date hereof:

         1.      He has received no answer, objection, or other responsive pleading to the

Combined Second Monthly and First Interim Fee and Expense Application of Elliott Greenleaf,

P.C. as Co-Counsel for the Official Committee of Unsecured Creditors for Allowance of

Compensation and Reimbursement of Expenses for the Monthly Period September 1, 2019

through September 30, 2019 (the “Application”) [D.I. 629], filed with the Court on December 3,

2019.

         2.      Pursuant to the Notice of Application, objections to the Application were to be

filed and served no later than 4:00 p.m. on December 24, 2019. The undersigned further certifies

that he has caused the Court’s docket in this case to be reviewed and no answer, objection, or

other responsive pleading to the Application appears thereon.

         3.      Accordingly, pursuant to the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Retained Professionals [D.I. 125], no further

order is required and the Debtors are authorized to pay Elliott Greenleaf, P.C. the amount



1
  The Debtors in these chapter 11 cases along with the last four digits of each Debtor’s federal tax identification
number are as follows: PES Holdings, LLC (8157); North Yard GP, IIC (5458); North Yard Logistics, L.P. (5952);
PES Administrative Services, LLC (3022); PES Energy Inc. (0661); Pes Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, PA 19103.
                 Case 19-11626-KG             Doc 703        Filed 12/27/19        Page 2 of 2



indicated below. 2

       (1) Total Fees           (2) Total Expenses              (3) 80% of                Total Debtor is
        Requested                   Requested                 Requested Fees             Authorized to Pay
                                                                                              ((2) + (3))

        $78,426.50                     $522.28                   $62,741.20                   $63,263.48




Dated: December 27, 2019                             ELLIOTT GREENLEAF, P.C.


                                                     /s/ Jonathan M. Stemerman
                                                     Rafael X. Zahralddin-Aravena (No. 4166)
                                                     Jonathan M. Stemerman (No. 4510)
                                                     1105 North Market Street, Suite 1700
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 384-9400
                                                     Facsimile: (302) 384-9399
                                                     Email: rxza@elliottgreenleaf.com
                                                     jms@elliottgreenleaf.com

                                                     Co-Counsel to the Official Committee
                                                     of Unsecured Creditors




2
  Elliott Greenleaf, P.C. is only seeking payment of 80% of its fees and 100% of its expenses for the monthly period
September 1, 2019 through September 30, 2019. A hearing on the first interim application is scheduled for January
30, 2020 at 9:30 a.m.


                                                         2
